6:19-cv-00626-DCN       Date Filed 07/13/20      Entry Number 153        Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

    KEVIN HERRIOTT,                     )
                                        )
                      Plaintiff,        )                No. 6:19-cv-00626-DCN
                                        )
                vs.                     )                        ORDER
                                        )
    AARON JOYNER, NFN TISDALE, NFN )
    RAY, NFN COMMANDER, and NFN         )
    GREENE,                             )
                                        )
                      Defendants.       )
    ____________________________________)

           This matter is before the court on United States Magistrate Judge Kevin

    McDonald’s report and recommendation (“R&R”) recommending that the court deny

    plaintiff Kevin Herriott’s (“Herriott”) motion for default judgment, request for entry of

    default, and motion for sanctions/motion to strike defendants’ motion for summary

    judgment, ECF No. 140, and Magistrate Judge McDonald’s R&R recommending that the

    court grant defendants Aaron Joyner, NFN Tisdale, NFN Ray, NFN Commander, and

    NFN Greene’s (collectively, “defendants”) motion for summary judgment, ECF No. 147.

    For the reasons set forth below, the court adopts the R&Rs, denies Herriott’s motions,

    and grants defendants’ motion for summary judgment.

                                      I. BACKGROUND

           Herriott is an inmate within the South Carolina Department of Corrections

    (“SCDC”). In this action, Herriott alleges that defendants violated his Eighth and

    Fourteenth Amendment rights while he was housed in Lee Correctional Institution’s

    Restricted Housing Unit by denying him indoor and outdoor recreation and exercise,

    fresh air, and sunlight exposure. Herriott filed this action on March 4, 2019. Defendants

                                                 1
6:19-cv-00626-DCN       Date Filed 07/13/20      Entry Number 153         Page 2 of 8




    filed a motion for summary judgment on March 10, 2020. ECF No. 127. On March 18,

    2020, Herriott filed a motion for default judgment and a request for entry of default, ECF

    Nos. 132–33, and on March 27, 2020, Herriott filed a motion for sanctions asking the

    court to strike defendants’ motion for summary judgment or to stay the proceedings until

    defendants produce the requested discovery. ECF No. 134. Defendants responded to the

    motion for sanctions on April 10, 2020, ECF No. 135, and to the motion for default

    judgment on April 22, 2020, ECF No. 138. Herriott filed a reply to his motion for

    sanctions on April 17, 2020. ECF No. 137. On April 27, 2020, the magistrate judge

    issued an R&R recommending that Herriott’s motion for default judgment, request for

    entry of default, and motion for sanctions be denied. ECF No. 140. Herriott filed a reply

    to his motion for default that was docketed on April 30, 2020, three days after the R&R

    had been filed. ECF No. 142.1 Herriott then filed an objection to this R&R on May 11,

    2020, ECF No. 143, and defendants replied on May 26, 2020, ECF No. 145. Herriott

    filed an unauthorized sur-reply on June 3, 2020. ECF No. 149.

           The magistrate judge entered another R&R on May 28, 2020 recommending that

    defendants’ motion for summary judgment be granted. ECF No. 147. Herriott filed

    objections on June 8, 2020, ECF No. 150, and defendants replied on June 22, 2020, ECF

    No. 152. Therefore, the objections to both R&Rs are ripe and ready for review.




           1
             The deadline for Herriott’s reply brief was April 29, 2020, and SCDC mailroom
    received Herriott’s reply on April 28, 2020, ECF No. 142-1, meaning that the reply brief
    was timely filed. However, the R&R was issued prior to the court’s receipt of the reply
    brief on April 30, meaning that the R&R did not consider the reply. Herriott did not
    object to this; nevertheless, the court reviewed the reply and finds that its substance does
    not dictate a different outcome than the one discussed below.
                                                  2
6:19-cv-00626-DCN        Date Filed 07/13/20      Entry Number 153        Page 3 of 8




                                         II. STANDARD

             The magistrate judge makes only a recommendation to the court. Mathews v.

    Weber, 423 U.S. 261, 270 (1976). The recommendation carries no presumptive weight,

    and the responsibility to make a final determination remains with the court. Id. at 270-71.

    The court may “accept, reject, or modify, in whole or in part, the findings or

    recommendations made by the magistrate judge . . . or recommit the matter to the

    magistrate judge with instructions.” 28 U.S.C. § 636(b)(1). The court is charged with

    making a de novo determination of any portion of the R&R to which a specific objection

    is made. Id. However, de novo review is unnecessary when a party makes general and

    conclusory objections without directing a court’s attention to a specific error in the

    magistrate judge’s proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

    1982).

                                        III. DISCUSSION

             The court begins with the first R&R recommending that Herriott’s motions for

    default judgment and sanctions be denied and then turns to the second R&R

    recommending that the court grant defendants’ motion for summary judgment. Upon

    review of Herriott’s objections, the court overrules them and adopts the R&Rs.

             A. Motion for Default Judgment and Motion for Sanctions

             Herriott filed motions for default judgment and for sanctions, arguing that

    defendants failed to file an answer, respond to discovery requests, and file a dispositive

    motion by the appropriate deadline. The R&R recommended denying these motions,

    finding that defendants did file answers, Herriott did not serve any discovery requests on




                                                  3
6:19-cv-00626-DCN       Date Filed 07/13/20       Entry Number 153         Page 4 of 8




    defendants, and defendants filed their motion for summary judgment on March 10, 2020,

    which was the deadline provided for in the text order found at ECF No. 121.

           Herriott first objects to the portion of the R&R that states that “[t]he only

    remaining claims in this action are those against defendants Warden Joyner, Associate

    Warden Tisdale, Major Ray, Captain Commander, and Lieutenant Greene for denial of

    access to outside recreation, fresh air, and sunlight at Broad River Correctional

    Institution.” ECF No. 140 at 1 (emphasis added). Herriott argues that those defendants

    are former and present employees at Lee Correctional Institution, not at Broad River.

    The R&R did misstate Herriott’s allegation—he alleges denial of access to outside

    recreation, fresh air, and sunlight at Lee Correctional Institution, as recognized in a

    previous R&R in this case. ECF No. 57 at 2. Therefore, the court now clarifies that

    Herriott alleges that he was deprived of access to outside recreation, fresh air, and

    sunlight at Lee Correctional Institution. However, this misstatement has no bearing on

    the outcome of the motions. Next, Herriott “objects to the U.S. Magistrate[’s] admission

    that is contrary to Heriott v. Stephen, 6:19-cv-750-DCN-KFM.” ECF No. 143 at 2. This

    objection is too vague for the court afford it any meaningful review; therefore, the court

    overrules the objection.

           Finally, Herriott explains that he mailed a petition for certiorari to the United

    States Supreme Court on September 26, 2019 in order to appeal the Fourth Circuit’s

    decision on an interlocutory appeal in this case. Herriott filed a motion for a preliminary

    injunction on March 21, 2019, ECF No. 12, which the court denied on April 11, 2019,

    ECF No. 24. Herriott appealed that order to the Fourth Circuit, and the magistrate judge

    stayed the case pending the appeal. The Fourth Circuit dismissed the appeal on July 19,



                                                  4
6:19-cv-00626-DCN       Date Filed 07/13/20       Entry Number 153         Page 5 of 8




    2019 and issued its mandate on August 12, 2019. Herriott now argues that this court does

    not have jurisdiction over this case while his petition for certiorari is pending. In

    response, defendants argue that there is no record of a filed petition for certiorari,

    defendants were never served with or received notice of a petition, Herriott never filed a

    motion to stay the Fourth Circuit’s mandate or a motion to stay proceedings in this court,

    and that the subject of the interlocutory appeal has no bearing on the merits of the issues

    currently before the court.

           Herriott submitted a response in reply to defendants’ reply. Although this filing is

    procedurally improper, the court will briefly recount Herriott’s argument. Herriott

    explains that on September 26, 2019, he gave instructions to Lieutenant Jackson, a

    Restricted Housing Unit officer of Lieber Correctional Institution, to mail his certiorari

    petition to the Supreme Court. Herriott states that he did not find out until January 8,

    2020 that the Supreme Court never received his petition, and that he did not file a motion

    to stay because he thought the Supreme Court had received his petition, making it

    unnecessary to file a motion to stay.

           Herriott’s argument that this court has no jurisdiction to consider these motions

    due to his appeal has no merit. To be sure, “[t]he filing of a notice of appeal is an event

    of jurisdictional significance—it confers jurisdiction on the court of appeals and divests

    the district court of its control over those aspects of the case involved in the appeal.”

    Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). However, that is only

    true when filing an appeal with the court of appeals. There is no equivalent rule divesting




                                                  5
6:19-cv-00626-DCN        Date Filed 07/13/20       Entry Number 153         Page 6 of 8




    a district court of jurisdiction when a petition for certiorari is filed with the Supreme

    Court.

             Moreover, Herriott appealed the court’s denial of a preliminary injunction,

    meaning that it was deprived of jurisdiction only over the “aspects of the case involved in

    the appeal.” Id. The issues currently before the court are unrelated to the preliminary

    injunction. In addition, the Fourth Circuit issued its mandate on August 12, 2019, ECF

    No. 52, which reinstated this court’s jurisdiction. Therefore, the court has jurisdiction

    over this matter and can decide the issues currently before it.

             The court acknowledges that Herriott was surprised to learn that the Supreme

    Court did not receive his petition for certiorari and that Herriott did all that he could to

    file his petition by providing it to a correctional officer to be mailed. However, even if

    Herriott’s petition had been received by the Supreme Court, the district court still retains

    jurisdiction of the case while the petition is pending, and a stay in the lower court

    proceedings is not automatic when a party files a petition for certiorari. Instead, the party

    who filed the petition must file a motion to stay and convince the court that (1) the

    balance of hardships is in the party’s favor and (2) four Supreme Court justices would

    likely vote to grant a writ of certiorari. New York Times Co. v. Jascalevich, 439 U.S.

    1304, 1304 (1978). In other words, Herriott is not entitled to an automatic stay if he files

    a petition for certiorari. As such, the court overrules Herriott’s objections, adopts the

    R&R, and denies plaintiffs’ motions, ECF No. 132–134.

             B. Motion for Summary Judgment

             Defendants filed a motion for summary judgment, which the R&R recommends

    that the court grant based on Herriott’s failure to exhaust his administrative remedies.



                                                   6
6:19-cv-00626-DCN       Date Filed 07/13/20      Entry Number 153         Page 7 of 8




    Defendants submitted the affidavit of Sherman Anderson (“Anderson”), the Branch Chief

    for the Inmate Grievance Branch, in which Anderson attests that the only grievance filed

    by Herriott that raises an issue with denial of outdoor exercise was filed after Herriott had

    commenced this lawsuit. ECF No. 127-3, ¶ 13. Herriott first objects by arguing that the

    motion for summary judgment is inappropriate, immaterial, and improper at this time and

    that Herriott “has submitted on May 29, 2020, that U.S. Magistrate, Honorable

    McDonald have [sic] outrightly reviewed this case and previous cases ruled upon by

    Honorable McDonald are erroneous in ruling.” ECF No. 150 at 1–2. Herriott argued in

    his motion for sanctions that defendants’ motion for summary judgment should be

    stricken. ECF No. 134 at 1. As discussed above, the magistrate judge recommending

    denying that motion, and the court agrees with that recommendation. The court is

    uncertain to what Herriott is referring when he discusses something that he submitted on

    May 29, 2020; however, any argument that prior rulings by the magistrate judge are

    erroneous have no bearing on the present matter.

           Next, Herriott argues that this court is without jurisdiction to adjudicate this

    matter due to the appeal of the preliminary injunction order to the Supreme Court. As

    explained above, even if Herriott’s petition of certiorari had reached the Court, his

    statement of law is incorrect. Finally, Herriott argues that “[t]he evidence that the

    defendants have proffered in bad faith is immaterial and has not provided the truth nor

    disclose to the Plaintiff any and all his production for discovery including any and all

    requests to staff members and grievances.” ECF No. 150 at 2. Again, that argument was

    addressed in the prior R&R, the magistrate judge found it to be unconvincing, and the

    court agrees. Moreover, Herriot submits no evidence to doubt the veracity of Anderson’s



                                                 7
6:19-cv-00626-DCN      Date Filed 07/13/20      Entry Number 153        Page 8 of 8




    affidavit. As such, the court overrules Herriott’s objections, adopts the R&R, and grants

    defendants’ motion for summary judgment.

                                      IV. CONCLUSION

           For the foregoing reasons the court ADOPTS the R&Rs, DENIES Herriott’s

    motions, and GRANTS defendants’ motion for summary judgment.

           AND IT IS SO ORDERED.




                                         DAVID C. NORTON
                                         UNITED STATES DISTRICT JUDGE

    July 13, 2020
    Charleston, South Carolina




                                                8
